ICJ_038_SovereigntyFrontierLand_BEL_NLD_1958-07-01_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE
CONCERNING SOVEREIGNTY

OVER CERTAIN FRONTIER LAND
(BELGIUM / NETHERLANDS)

ORDER OF JULY Ist, 1958

1958

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A LA
SOUVERAINETE SUR CERTAINES

PARCELLES FRONTALIERES
(BELGIQUE / PAYS-BAS)

ORDONNANCE DU 1° JUILLET 1958
This Order should be cited as follows:

“Case concerning Sovereignty over certain Frontier Land,
Order of July rst, 1958: I.C.J. Reports 1958, p. 34.”

La présente ordonnance doit étre citée comme suit:

« Affaire relative à la souveraineté sur certaines parcelles frontalières,
Ordonnance du rer juillet 1958: C.I. J. Recueil 1958, p. 34.»

 

Sales number 190
No de vente :

 

 

 
34

COUR INTERNATIONALE DE JUSTICE
1958
Le rer juillet
Rôle général
n° 38

ANNÉE 1958

rer juillet 1958

AFFAIRE RELATIVE A LA
SOUVERAINETÉ SUR CERTAINES

PARCELLES FRONTALIÈRES
(BELGIQUE/ PAYS-BAS)

ORDONNANCE

Le Président de la Cour internationale de Justice,
vu l'article 48 du Statut de ia Cour,
vu l’article 37 du Règlement de la Cour;

Vu l'ordonnance du 12 décembre 1957 en l'affaire relative à la
souveraineté sur certaines parcelles frontalières entre le Royaume
de Belgique et le Royaume des Pays-Bas, fixant au 27 février 1958
la date d'expiration du délai pour le dépôt du mémoire du Gouverne-
ment du Royaume de Belgique et au 29 mai 1958 la date d’expira-
tion du délai pour le dépôt du contre-mémoire du Gouvernement
du Royaume des Pays-Bas et réservant la suite de la procédure;

Vu Vordonnance du 27 mai 1958, prorogeant au 30 juin 1958
la date d’expiration du délai fixé pour le dépôt du contre-mémoire ;

- Considérant que ces pièces ont été déposées dans les délais
ainsi fixés:
Après s'être renseigné auprès des Parties;
SOUVERAINETÉ SUR PARCELLES FRONTAL. (ORD. I VII58) 35
Fixe comme suit la date d’expiration des délais pour le dépôt des
pièces ultérieures de la procédure écrite:

pour la réplique du Gouvernement du Royaume de Belgique,
le 29 novembre 1958;

pour la duplique du Gouvernement du Royaume des Pays-Bas,
le 31 mars 1959.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le premier juillet mil neuf cent cin-
quante-huit, en trois exemplaires, dont l’un restera déposé au archives
de la Cour et dont les autres seront transmis respectivement au
Gouvernement du Royaume de Belgique et au Gouvernement du
Royaume des Pays-Bas.

Le Président,
(Signé) HELGE KLAESTAD.

Le Greffier,
(Signé) J. Lopez OLIVAN.
